El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Solicítase la desestimación de la apelación interpuesta en este caso, porque el alegato no cumple con las reglas de esta corte y porque el recurso es frívolo.
Examinado el alegato se encuentra que no contiene ex-posición alguna de los errores en que se funda el recurso. Deja de cumplir enteramente con lo prescrito en las reglas 42 y 43 del Reglamento de este tribunal, procediendo, en tal virtud, de acuerdo con lo dispuesto en la regla 60 del pro-pio Reglamento, la desestimación del recurso.
Y esta resolución se impone aun con mayor fuerza cuando examinados los autos, el propio alegato de la parte apelante, la moción de desestimación y el alegato que la complementa, y oído' el informe oral del abogado de la parte apelada, único que compareció a la vista de la moción, surge claramente la frivolidad del recurso.

Debe la apelación desestimarse.